 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1216 
In the House of Representatives, U. S.,

April 21, 2010
 
RESOLUTION 
Congratulating Reverend Daniel P. Coughlin on his 10th year of service as Chaplain of the House of Representatives. 
 
 
Whereas Reverend Daniel P. Coughlin has served honorably and faithfully as Chaplain of the House of Representatives since being sworn in as the 59th Chaplain on March 23, 2000; 
Whereas Reverend Coughlin was born on November 8, 1934, in Chicago, Illinois; 
Whereas Reverend Coughlin graduated from St. Mary of the Lake University in Mundelein, Illinois, becoming a Licentiate of Sacred Theology in 1960, and from Loyola University in Chicago, Illinois, with a degree in Pastoral Studies in 1968; 
Whereas Reverend Coughlin was ordained for the Archdiocese of Chicago on May 3, 1960; 
Whereas Reverend Coughlin was appointed the first Director of the Office for Divine Worship for the Archdiocese of Chicago; 
Whereas Reverend Coughlin spent a year-long sabbatical in residence with the Trappist monks of the Abbey of Gethsemani in Kentucky, and served the poor through the Missionaries of Charity in Calcutta, India, in 1984; 
Whereas Reverend Coughlin served as scholar-in-residence at North American College in Vatican City; 
Whereas Reverend Coughlin was pastor at St. Francis Xavier Parish in La Grange, Illinois, from 1985 through 1990; 
Whereas Reverend Coughlin worked as Vicar for Priests of the Archdiocese of Chicago under both Joseph Cardinal Bernardin and Francis Cardinal George from 1995 through 2000; 
Whereas the Office of the Chaplain of the House of Representatives has served the House since May 1, 1789; 
Whereas Reverend Coughlin is the first person of Roman Catholic faith to hold the Office of Chaplain of the House of Representatives; and 
Whereas Reverend Coughlin opens proceedings in the House of Representatives with prayer, and additionally provides pastoral counseling and arranges memorial services for the House and its staff: Now, therefore, be it 
 
That the House of Representatives congratulates Reverend Daniel P. Coughlin on his 10th year of faithful service as Chaplain of the House of Representatives. 
 
Lorraine C. Miller,Clerk.
